DETAILED ACTION

Summary
This is the initial Office Action based on the Tubular Heat Exchanger with Thermoelectric Power Generation Function and Its Manufacturing Method and Thermoelectric Power Generating Device Using the Same filed November 7, 2021.
Claims 1-3, 5, 6, 8-10, and 14-16 are currently pending.

Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 recite, “a step of cooling the inner tube, to which the thermoelectric power generation module 5 is attached”. Appropriate correction is required.
Amending “a step of cooling the inner tube, to which the thermoelectric power generation module 5 is attached” to “a step of cooling the inner tube, to which the thermoelectric power generation module is attached” would overcome the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 6, 8-10, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “the inner peripheral surface of the outer tube closely contacts the outer peripheral surface of the thermoelectric power generation module”.
It is unclear as to what structures of the inner peripheral surface of the outer tube are encompassed by the phrase “closely contacts the outer peripheral surface of the thermoelectric power generation module” and what structures of the inner peripheral surface of the outer tube are specifically excluded by the phrase “closely contacts the outer peripheral surface of the thermoelectric power generation module” because it is unclear as to what limitations the term “closely” definitely imparts on the contact with the outer peripheral surface of the thermoelectric power generation module. Dependent claims are rejected for dependency. 
Claim 8 recites, “a step of heating and expanding the inner tube to cause an inner peripheral surface of the outer tube and an outer peripheral surface of the thermoelectric power generation module closely contact each other”.
It is unclear as to what method steps of heating and expanding the inner tube are encompassed by the phrase “to cause an inner peripheral surface of the outer tube and an outer peripheral surface of the thermoelectric power generation module closely contact each other” and what method steps of heating and expanding the inner tube are specifically excluded by the phrase “to cause an inner peripheral surface of the outer tube and an outer peripheral surface of the thermoelectric power generation module closely contact each other” because it is unclear as to what limitations the term “closely” definitely imparts on the contact with the outer peripheral surface of the thermoelectric power generation module. Dependent claim is rejected for dependency.
Claim 10 recites, “a step of attaching an outer tube in close contact with an outer peripheral surface of the thermoelectric power generation module”.
It is unclear as to what method steps of attaching an outer tube are encompassed by the phrase “in close contact with an outer peripheral surface of the thermoelectric power generation module” and what method steps attaching an outer tube are specifically excluded by the phrase “in close contact with an outer peripheral surface of the thermoelectric power generation module” because it is unclear as to what limitations the term “close” definitely imparts on the contact with the outer peripheral surface of the thermoelectric power generation module.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakanishi et al. (JP 2019-198165 A included in applicant submitted IDS filed November 7, 2021).
With regard to claim 1, Nakanishi et al. discloses a fin-and-tube heat exchanger with a thermoelectric power generation function, comprising: 
an inner tube in which fluid flows (11, Fig. 1-2); 
a thermoelectric power generation module attached to an outer peripheral surface of the inner tube (15 depicted in Fig. 1-2 as attached to an outer peripheral surface of the inner tube 11); 
an outer tube attached to an outer peripheral surface of the thermoelectric power generation module (17 depicted in Fig. 1-2 as attached to an outer peripheral surface of the thermoelectric power generation module 15); and 
a heat collection fin provided on an outer peripheral surface of the outer tube (12 depicted in Fig. 1-2 as provided on an outer peripheral surface of the outer tube 17), wherein 
the thermoelectric power generation module generates thermoelectric power by means of a temperature difference between the outer peripheral surface of the inner tube and an inner peripheral surface of the outer tube (see, for example, [0024-0025]), and 
the inner peripheral surface of the outer tube closely contacts the outer peripheral surface of the thermoelectric power generation module (as depicted in Fig. 2, the inner peripheral surface of the outer tube 17 closely contacts the outer peripheral surface of the thermoelectric power generation module 15).
With regard to claim 14, Nakanishi et al. discloses thermoelectric power generation device for generating power by converting exhaust gas thermal energy supplied from outlet exhaust gas from an exhaust gas boiler, a water tube boiler, or a once-through boiler into the power in a thermoelectric power generation module of a heat exchanger, 
the heat exchanger being the fin-and-tube heat exchanger with the thermoelectric power generation function according to claim 1 (see rejection of claim 1 above).
With regard to claim 15, Nakanishi et al. discloses thermoelectric power generation device for generating power by converting outlet exhaust gas thermal energy from a gas- or oil-fired refrigerator into the power in a thermoelectric power generation module of a heat exchanger, 
the heat exchanger being the fin-and-tube heat exchanger with the thermoelectric power generation function according to claim 1 (see rejection of claim 1 above).
With regard to claim 16, Nakanishi et al. discloses thermoelectric power generation device for generating power by converting outlet exhaust gas thermal energy from an industrial furnace into the power in a thermoelectric power generation module of a heat exchanger, 
the heat exchanger being the fin-and-tube heat exchanger with the thermoelectric power generation function according to claim 1 (see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JP 2019-198165 A included in applicant submitted IDS filed November 7, 2021) in view of Kohtani et al. (U.S. Pub. No. 2018/0130938 A1).
With regard to claim 2, independent claim 1 is anticipated by Nakanishi et al. under 35 U.S.C. 102(a)(1) as discussed above.
Nakanishi et al. does not disclose wherein a heat transfer sheet made of a material having elasticity or expansibility is further provided between the outer peripheral surface of the thermoelectric power generation module and the inner peripheral surface of the outer tube.
However, Kohtani et al. discloses a fin-and-tube heat exchanger with a thermoelectric power generation function (see Fig. 20) and teaches a heat transfer sheet (see 19, Fig. 11) made of a material having elasticity or expansibility (see [0066] teaching acryl and a filler such as metal which is cited to read on the claimed “a material having elasticity or expansibility” because it inherently has some degree of elasticity or expansibility) is further provided between a top most outer peripheral surface of a thermoelectric power generation module 24 and an inner peripheral surface of an outer tube 21 (see Fig. 10-11).
Kohtani et al. the cited heat transfer sheet facilitates bonding of the thermoelectric conversion module to the outer pipe without leaving any gaps (see [0065-0066]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the exchanger of Nakanishi et al. to include the heat transfer sheet of Kohtani et al. because it would have facilitated bonding of the thermoelectric conversion module to the outer pipe without leaving any gaps.
With regard to claims 2 and 5, independent claim 1 is anticipated by Nakanishi et al. under 35 U.S.C. 102(a)(1) as discussed above.
Nakanishi et al. does not disclose wherein a heat transfer sheet made of a material having elasticity or expansibility is further provided between the outer peripheral surface of the thermoelectric power generation module and the inner peripheral surface of the outer tube, wherein a heat collection body is further provided between the inner peripheral surface of the outer tube and the heat transfer sheet.
However, Kohtani et al. discloses a fin-and-tube heat exchanger with a thermoelectric power generation function (see Fig. 20) and teaches a heat transfer sheet (see 18, Fig. 11) made of a material having elasticity or expansibility (see [0064] teaching teaching solder resist 18 between 15-40 microns thick which is cited to read on the claimed “a material having elasticity or expansibility” because it inherently has some degree of elasticity or expansibility, especially since Kohtani et al. teaches flexible thermoelectric devices) is further provided between a top most outer peripheral surface of a thermoelectric power generation module 24 and an inner peripheral surface of an outer tube 21 (see Fig. 10-11), wherein a heat collection body is further provided between the inner peripheral surface of the outer tube and the heat transfer sheet (19 depicted in Fig. 10-11 as provided between the inner peripheral surface of the outer tube 21 and the heat transfer sheet 18).
Kohtani et al. the cited heat transfer sheet prevents short circuiting (see [0064]) and the cited heat collation body facilitates bonding of the thermoelectric conversion module to the outer pipe without leaving any gaps (see [0065-0066]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the exchanger of Nakanishi et al. to include the heat transfer sheet and heat collation body of Kohtani et al. because it would have prevented short circuiting and facilitated bonding of the thermoelectric conversion module to the outer pipe without leaving any gaps.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JP 2019-198165 A included in applicant submitted IDS filed November 7, 2021) in view of Kohtani et al. (U.S. Pub. No. 2018/0130938 A1), and in further view of Bewlay (U.S. Pub. No. 2014/0238005 A1).
With regard to claim 3, dependent claim 2 is obvious over Nakanishi et al. in view of Kohtani et al. under 35 U.S.C. 103 as discussed above.
Nakanishi et al., as modified by Kohtani et al. above, does not disclose wherein the heat transfer sheet is formed of a graphite sheet.
However, Bewlay discloses a heat exchanger with a thermoelectric power generation function (see Title and Abstract). Bewlay teaches a heat transfer sheet which can be made of a graphite sheet (see [0062] teaching thermally conductive layers include the TF-4040 graphite thermal interface foil”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the graphite sheet material of Bewlay for the material of the heat transfer sheet of Nakanishi et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material for a heat transfer sheet in a thermoelectric heat exchanger, supports a prima facie obviousness determination (see MPEP 2144.07).
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JP 2019-198165 A included in applicant submitted IDS filed November 7, 2021) in view of Hanson (U.S. Patent No. 4,095,998) and Kossakovski et al. (U.S. Pub. No. 2013/0255739 A1).
With regard to claim 6, independent claim 1 is anticipated by Nakanishi et al. under 35 U.S.C. 102(a)(1) as discussed above.
Nakanishi et al. does not disclose the materials of the inner tube and the outer tube.
However, Hanson discloses a thermoelectric generator (see Title and Abstract) and teaches an inner tube can be formed of aluminum (see line 10-15, column 2).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the aluminum material suggested by Hanson for the material of the inner tube in the exchanger of Nakanishi et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material of an inner tube in a thermoelectric heat exchanger, supports a prima facie obviousness determination (see MPEP 2144.07).
Kossakovski et al. discloses a thermoelectric generator (see Title and Abstract) and teaches an outer tube (52, Fig. 1D) can be formed out steel (see [0094]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the steel material suggested by Hanson for the material of the outer tube in the exchanger of Nakanishi et al., as modified above, because the selection of a known material based on its suitability for its intended use, in the instant case a material of an outer tube in a thermoelectric heat exchanger, supports a prima facie obviousness determination (see MPEP 2144.07).
Nakanishi et al., as modified by Hanson and Kossakovski et al. above, teaches wherein a coefficient of thermal expansion of the inner tube (recall aluminum) is higher than a coefficient of thermal expansion of the outer tube (recall steel). 
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JP 2019-198165 A included in applicant submitted IDS filed November 7, 2021) in view of Nishida (U.S. Pub. No. 2022/0244109 A1).
With regard to claims 8 and 9, Nakanishi et al. discloses a method for manufacturing a fin-and-tube heat exchanger with a thermoelectric power generation function, comprising:
a step of attaching a flexible thermoelectric power generation module to an outer peripheral surface of an inner tube with expansibility (as depicted in Fig. 1-2, attaching a flexible thermoelectric power generation module, components 31/32, 40, and 41 detailed in Fig. 3, to an outer peripheral surface of an inner tube 11 with expansibility from heat transfer sheet 30);
a step of inserting the inner tube, to which the thermoelectric power generation module is attached, into an outer tube provided with a heat collection fin on an outer peripheral surface (as depicted in Fig. 1-2, inserting the inner tube 11, to which the cited thermoelectric power generation module is attached, into an outer tube 17 provided with a heat collection fin 12 on an outer peripheral surface); and
a step of causing an inner peripheral surface of the outer tube and an outer peripheral surface of the thermoelectric power generation module to closely contact each other (as depicted in Fig. 1-2, causing an inner peripheral surface of the outer tube 17 and an outer peripheral surface of the thermoelectric power generation module to closely contact each other).

Nakanishi et al. teaches an inner tube inserted into an outer tube with close thermal contact (recall Fig. 1-2) but does not teach wherein the inserting is down by shrink fitting.
However, Nishida discloses a heat exchanger tube (see Title and Abstract) and teaches inserting an inner tube into an outer tube can include shrink fitting (see [0040]). Nishida exemplifies heating the outer tube to expand the outer tube, inserting the inner tube, and then cooling the outer tube to contract the outer tube (see [0040]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the technique of inserting the inner tube into the outer tube in the method of Nakanishi et al. for the shrink fitting technique of Nishida because the simple substitution of a known element known in the art to perform the same function, in the instant case a technique of inserting an inner tube into an outer tube in a heat exchanger, supports a prima facie obviousness determination (see MPEP 2143 B). 
While Nishida exemplifies an option of shrink fitting which heats the outer tube to expand the outer tube, inserts the inner tube, and then cools the outer tube to contract the outer tube (see [0040]), cooling the inner tube to contract the inner tube, inserting the inner tube, and then heating the inner tube to expand the inner tube is one in a finite number of immediately recognizable options.
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have tried the option of cooling the inner tube, inserting the inner tube, and heating the inner tube in the method of Nakanishi et al., as modified by Nishida above, because the option of shrink fitting is one in a finite number of options within the technical grasp of a skilled artesian (see MPEP 2143 E).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (JP 2019-198165 A included in applicant submitted IDS filed November 7, 2021) in view of Matsumoto et al. (U.S. Pub. No. 2016/0093788 A1).
With regard to claim 10, Nakanishi et al. discloses a method for manufacturing a fin-and-tube heat exchanger with a thermoelectric power generation function, comprising: 
a step of attaching a flexible thermoelectric power generation module to an outer peripheral surface of an inner tube through a heat transfer sheet with flexibility (as depicted in Fig. 1-2, attaching a flexible thermoelectric power generation module, components 31/32, 40, and 41 detailed in Fig. 3, to an outer peripheral surface of an inner tube 11 through a heat transfer sheet with flexibility 30); 
a step of attaching an outer tube in close contact with an outer peripheral surface of the thermoelectric power generation module (as depicted in Fig. 1-2, attaching an outer tube 17 in close contact with an outer peripheral surface of the thermoelectric power generation module); and 
a heat collection fin on an outer peripheral surface of the outer tube (as depicted in Fig. 1-2, a heat collection fin 12 on an outer peripheral surface of the outer tube).

Nakanishi et al. does not disclose wherein the heat collection fin is welded to the outer peripheral surface of the outer tube.
However, Matsumoto et al. discloses a heat exchanger (see Title and Abstract) and teaches heat collecting fins and be welded a pipe (see [0062]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the technique of attaching the heat collection fin on the outer peripheral surface of the outer tube of Nakanishi et al. for the welding technique of Matsumoto et al. because the simple substitution of a known element known in the art to perform the same function, in the instant case a technique of attaching heat collection fins to a pipe of a heat exchanger, supports a prima facie obviousness determination (see MPEP 2143 B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        December 8, 2022